Citation Nr: 0722178	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to August 
1998.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas.  The veteran's claims file comes from the VA 
Regional Office in Cleveland, Ohio (RO).  The appeal is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.

The Board notes that the veteran submitted an appeal to the 
Board on the issue of entitlement to service connection for a 
gallbladder disorder in May 2004.  However, this appeal was 
not received by VA in a timely manner and the issue became 
final based on the January 2003 rating decision which denied 
the claim.  The veteran was properly notified of this by a 
December 2006 letter.  Accordingly, the Board does not have 
jurisdiction over the issue.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2006).  However, the veteran's statements 
in a transcript of an April 2007 videoconference hearing 
before the Board show that she wishes to reopen the claim of 
entitlement to service connection for a gallbladder disorder.  
This issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.


REMAND

The veteran's service medical records include numerous 
complaints and diagnoses of nausea, vomiting, diarrhea, sore 
throat, and abdominal pain from April 1990, November 1990, 
February 1991, September 1991, February 1994, June 1994, 
November 1994, January 1995, March 1995, April 1995, and May 
1998.  While most of these reports gave diagnoses other than 
gastroesophageal reflux disease (GERD), a June 1994 medical 
report stated that the veteran's nausea and vomiting was 
possibly secondary to GERD.  The evidence also shows a 
current disability, and the veteran has provided testimony 
that her current gastroesophageal disorder originated in 
service.  Therefore, the applicable regulations provide that 
a medical examination should be scheduled in order to 
determine whether the veteran's currently diagnosed 
gastroesophageal disorder was caused or aggravated by active 
military service.  38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any gastroesophageal disorder 
found.  The claims file must be 
provided to and reviewed by the 
examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  Thereafter, based 
upon review of the service and post-
service medical records, the examiner 
must provide an opinion as to whether 
any gastroesophageal disorder found 
is related to the veteran's period of 
military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that 
it is her responsibility to report 
for any VA examination scheduled, and 
to cooperate in the development of 
the claim.  The consequences for 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last 
known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	The RO must then readjudicate the 
claim and, thereafter, if the claim 
on appeal remains denied, the veteran 
and her representative must be 
provided a supplemental statement of 
the case.  After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal 
must be returned to the Board for 
appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).





